*986MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a second motion to reopen an earlier denial of cancellation of removal. We review this decision for an abuse of discretion. See Ray v. Gonzales, 439 F.3d 582 (9th Cir.2006) (citing Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004)).
We have reviewed petitioner’s response to this court’s June 2, 2008 order, and we conclude that the BIA did not abuse its discretion in denying the motion to reopen. Petitioner’s motion was number-barred, and the petitioner has not provided evidence to support an exception to the numerical limit on motions to reopen. See 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2). Accordingly, this petition for review is summarily denied because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.